Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS BEING SENT TO REPLACE THE FINAL REJECTION MAILED 7/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cylinders of the clean-up engine" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant claims, in line 5, that there are “one or more cylinders” and then claims “the cylinders” in the next line.  The limitation “the cylinders” implies that there are a plurality of cylinders, while “one or more cylinders” includes a single cylinder.  It is unclear if there can be a single cylinder or if it is a plurality of cylinders.  Applicant can amend “the cylinders” to “the one or more cylinders” to overcome this rejection. 
Claim 15 claims “the cylinders of the power engine” in line 7.  Similarly as above, it is unclear if this is the same as the “one or more cylinders” of the power engine claimed in line 4.  As above, amending this to replace “cylinders of the power engine” with “the one or more cylinders of the power engine  
Claim 20 refers to the cylinders in a similar way.  In lines 1-2, Applicant claims “the cylinders of the cleanup engine”.  It is unclear if this is the same as the “one or more cylinders” of the cleanup engine of claim 1.  Similarly, amending “the cylinders” to “the one or more cylinders” would overcome this rejection.
Claim 20 also refers to “the cylinders of the power engine”.  It is unclear if this is the same as the “one or more cylinders” of parent claim 15. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14 and 25-36   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 2013/0000569).
Regarding claims 1-4, 8-14, Schneider discloses a system to remove heavy organic components from a producer gas, wherein the producer gas comprises heavy organic components known as tar, comprising: 
a clean-up engine (engine 30), comprising one or more cylinders (internal combustion engine, see paragraph 97), wherein an input to the cylinders of the clean-up engine comprises a rich mixture of the producer gas and an oxygen-containing gas, wherein the producer gas enters the clean-up engine at a temperature greater than a dew point of the tar, wherein the tar is not removed from the producer gas prior to entering the cleanup engine and wherein the clean-up engine exhausts a cleaned producer gas (the italicized limitations are directed to a manner of operating the claimed apparatus and do not define it structurally). 
Regarding claim 2, Schneider further discloses that the engine relies on pressure for ignition (paragraph 102).
Regarding claims 3, 4 and 8-14, these claims are directed not toward structural features of the claimed apparatus, but rather to materials that are worked upon by the apparatus as well as operational limitations of the claimed apparatus rather than the structure.
Regarding the italicized limitations recited in claim 1, along with claims 3, 4 and 8-14 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 25-27, Schneider further discloses a synthesis plant to synthesize fuels (such as a FT plant, paragraph 113) and teaches a heat exchanger (such as the heat exchanger 2) that heats the pyrolysis reactor (2, see Fig. 1) to input heat into the system that feeds the synthesis reactors.
Regarding claims 28 and 30-36, Schneider discloses a system to produce power from a producer gas, wherein the producer gas comprises heavy organic components known as tar, comprising: an internal combustion engine (30), where producer gas at a temperature greater than a dew point of tar mixes with air within a cylinder (a cylinder of internal combustion engine 30); and a generator that produces power due to rotation of a driveshaft in the internal combustion engine (see paragraph 118 which discloses generation of electricity from operation/rotation of the internal combustion engine). 
Regarding the italicized limitations recited in claim 28, along with claims 30-36 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 29, Schneider further discloses the producer gas enters the cylinder through a first intake valve and the air enters the cylinder through a second intake valve (see Fig. 2 which illustrates multiple inlets to the cylinder). 

Allowable Subject Matter
Claims 37-45 allowed.
Claims 15-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to amending the claims to address the 112(b) rejections as suggested in the rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests a system in which the output of the one or more cylinders of the cleanup engine is directed to the one or more cylinders of the power engine (claim 15).  Furthermore, the prior art neither teaches nor suggests the claimed method in which a producer gas comprising tar, which is not removed from the producer gas, is introduced into an engine cylinder along with an oxygen containing gas and compressing and combusted sub-stoiciometrically (rich) to remove tar and produce a cleaned producer gas.

Rejoinder
Claim 37 is allowable. Claims 42-44, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A, B, C and D, as set forth in the Office action mailed on 1/25/2021, is hereby withdrawn for claims 41-44 and claims 42-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. On pages 10-12, Applicant gives their summary of how the Schneider reference operates.  On page 13, Applicant argues that Schneider does not anticipated claim 1 because Schneider teaches a tar removal step prior to being sent to the engine.  The Office respectfully disagrees with this argument.  As noted in the rejection above, claim 1 is replete with operational and process limitations and very light on structural limitations for the claimed apparatus.  The structure of Schneider is identical to the claimed structure.  Applicant’s newly added limitation “wherein the tar is not removed from the producer gas prior to entering the clean-up engine” does not add any structural features but rather defines how the apparatus is operated.  Schneider, for example can be operated in such a way.  As Applicant cited in the arguments (page 12), Schneider discloses a tar filter which operates by generating an electric field. The .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725